PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/761,541
Filing Date: 5 May 2020
Appellant(s): STOPPE, Lars



__________________
Kenneth W. Frank
Registration No. 50689
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 December 2021 appealing from the office action filed 19 May 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,9,10,12 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1).
Regarding claim 1, Ryu teaches, 
 (Title and ¶84, “microscope” which is used to generate an “accurately focused, clear composite image” over an entire field of view) comprising: 
by means of an illumination of an illumination module (¶40 and Fig. 1, “a light source unit (light-sheet illumination optical system) 3”) and by means of a detector: (¶40 and Fig. 1-10, “an imaging device 10” which acquires an image of fluorescence that consists of “pixels in the acquired fluorescence images”) capturing a first image(¶93 and Fig. 7A-7D, ”acquired fluorescence images”) for a first arrangement of the sample object with respect to the illumination and with respect to the detector, (¶81-83,93, and Fig. 7A, where the “light source control section 118 causes the detection optical system 7 to carry out detection” at a “start position” on the image signal acquisition of the “specimen S” as depicted in Fig. 7A where “contrast is high in the band-shaped” region B1 on a section of the specimen S) and also capturing at least one second image of the sample object, (¶81-83,93, and Fig. 7B, “an image signal is acquired” of the specimen S as depicted in Fig. 7B where “contrast is high in the band-shaped” region B2 on a section of the specimen S) for a second arrangement of the sample object with respect to the illumination and with respect to the detector, (¶81-83,93, and Fig. 7B, where the “light source control section 118 causes the detection optical system 7 to carry out detection” at a “movement step”, of the number of movement steps, on the image signal acquisition of the “specimen S” as depicted in Fig. 7B where “contrast is high in the band-shaped” region B2 on a section of the specimen S) wherein the second arrangement is at least partly different than the first arrangement, (¶83 and Fig. 7A-7D, ”set displacement 2Z the same number of times as the set number of movement steps (three times in the example of FIGS. 7A through 7D), as shown in FIGS. 7B through 7D” which is a different position from the “start position that has been set, as shown in Fig. 7A”)
for each pixel of the first image:(¶85, pixels in the fluorescence images”) comparing the respective pixel value with at least one pixel value of at least one assigned pixel of the at least one second image, (¶85, “image processing section 120 compares luminance values or contrast values of the corresponding pixels in the fluorescence images“) and 
depending on said comparing:(¶85, compares “luminance values or contrast values”)  combining the first image and the at least one second image (¶85, “combining a plurality of acquired fluorescence”) pixel by pixel (¶85, combining from using steps of comparing “luminance values or contrast values of corresponding pixels in the florescence images”) in order to generate a result image. (¶84 and 85, “fluorescence images that have been acquired using the detection optical system 7 when the excitation light L is made incident from the light source unit 103 with different focal positions in the direction of the incident light axis P for each movement step, thus generating a composite image.”)
	but does not explicitly teach,
a plurality of detector elements of a detector
wherein the first arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a first illumination direction, and the second arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a second illumination direction, the first illumination direction being different from the second illumination direction.
However, Ozcan teaches additionally,
(¶84 and Fig. 1A-14,20, “image sensor 14 includes individual pixels 20”)
wherein the first arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a first illumination direction, (¶84, “light can illuminate the object or sample 12” at a first angle of the multiple axes of the “different illumination angles” which also a moveable stage provides “lateral movement (e.g., x and y shifts) of the sample holder 15 and/or image sensor 14”) and the second arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a second illumination direction, (¶84, “light can illuminate the object or sample 12” at a second angle of the multiple axes of the “different illumination angles” which also a moveable stage provides “lateral movement (e.g., x and y shifts) of the sample holder 15 and/or image sensor 14”) the first illumination direction being different from the second illumination direction. (¶84 and Fig. 1A-12,16, and 22, “rotational arm or stage 22 that imparts rotational movement (in multiple axes) to the optical fiber, optical cable, or waveguide 16 so that light can illuminate the object or sample 12 at different illumination angles”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan which can adjust the illumination angles of the waveguide. This arrangement allows for creating pixel shifts for pixels of the imaged sample for creating of a super resolution image of the sample.  

Regarding claim 2, Ryu with Ozcan teaches the limitation of claim 1, 
	Ryu teaches additionally, 
 (¶81, “moving the cylindrical lens 113 to the movement start position”) in order to generate the illumination with a first illumination geometry which is associated with the first arrangement, (¶81 , “moving the cylindrical lens 113 to the movement start position that has been set, as shown in FIG. 7A, the light source control section 118 causes the detection optical system 7 to carry out detection”) and 
controlling the illumination module (¶81, “operation of moving the cylindrical lens 113 by the set displacement 2Z the same number of times as the set number of movement steps”) in order to generate the illumination with at least one second illumination geometry which is associated with the at least one second arrangement and which is different than the first illumination geometry. (¶81 and Fig. 7A-7D, “carry out detection while repeating the operation of moving the cylindrical lens 113 by the set displacement 2Z the same number of times as the set number of movement steps (three times in the example of FIGS. 7A through 7D), as shown in FIGS. 7B through 7D.” which is different from the “start position” as depicted in fig. 7A)

Regarding claim 9, it is the system claim of method claim 1 and discloses hardware limitations. 
Additionally, Ryu teaches, 
A controller for an optical system (¶40 and Fig. 1-1,4, “control section 4" for a “microscope 1”) having an illumination module (¶40, “control section 4 for controlling the light source unit 3”) and a detector (¶57, “control section 4 includes the image processing section 19, which processes image signals acquired by the imaging device 10”)
Refer to the rejection of claim 1 to teach the additional limitation of claim 9. 

Regarding claim 10, dependent on claim 9, it is the system claim of method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 10. 

Regarding claim 12, Ryu with Ozcan teach the limitation of claim 1.
Ryu teaches additionally,
A non-transitory computer readable medium comprising computer executable instructions adapted to perform the method in accordance with claim (¶45 and fig. 1, “a memory to implement operations of an image processing section 19”)

Claim 3,4,13,14 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of SHIBATA; Fumiharu et al. (US 20190114465 A1)
Regarding claim 3, Ryu with Ozcan teaches the limitation of claim 1,
	Ryu teaches additionally, 
Controlling a sample holder which fixes the sample object (¶56, “control section 4 carries out control of the microscope main body 2, including movement of the specimen S via the operation of the stage 6”)
	But does not explicitly teach the additional limitation of claim 3,
	However, Shibata teaches additionally, 
controlling a sample holder (¶53,60, and Fig. 6, “vertical movement mechanism 40” where “controller 71 controls the vertical movement mechanism 40 by way of the motor controller 72.  This causes the holder 10 to move in a vertical direction”) which fixes the sample object (¶53 and Fig. 6, “vertical movement mechanism 40 is a mechanism for moving the holder 10 in a vertical direction” which holds the “well plate 9” as depicted in Fig. 6) in order to fix the sample object in a first position which is associated with the first arrangement, (¶53,69, and Fig. 6, “motion of the motor 41 is converted into the vertical linear motion of the holder 10” where the “controller 71 initially controls the vertical movement mechanism 40 to move the holder 10 to its home position”) and 
controlling the sample holder (¶53,60, and Fig. 6, “vertical movement mechanism 40” where “controller 71 controls the vertical movement mechanism 40 by way of the motor controller 72.  This causes the holder 10 to move in a vertical direction”) in order to fix the sample object ¶53 and Fig. 6, “vertical movement mechanism 40 is a mechanism for moving the holder 10 in a vertical direction” which holds the “well plate 9” as depicted in Fig. 6) in a second position which is associated with the second arrangement (¶53,70, and Fig. 6, “motion of the motor 41 is converted into the vertical linear motion of the holder 10” where the “controller 71 moves the holder 10 downwardly (Step S27)” by “movement of the vertical movement mechanism 40”)  and which is different than the first position. (¶69 and 70, “home position (Step S21)” different from move of the “holder 10 downwardly” which the downwardly movement is moved from the home position as cycled in Fig. 9)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the mechanized holder of Shibata which will position the holder plate in a moved position. This can be used to scan incrementally positions of the holder as long as they are within range.


	But does not explicitly teach the additional limitation of claim 4,
	However, Shibata teaches additionally, 
controlling a motor, (¶54,74, and Fig. 6-51, “horizontal movement mechanism 50 includes a motor 51” where the “controller 71 controls the horizontal movement mechanism 50”) which fixes the detector, (¶74, “where the “controller 71 controls the horizontal movement mechanism 50 to move the light irradiator 20, the detector 30, and the imaging part 12”) in order to fix the detector in a first position which is associated with the first arrangement, (¶66 and Fig. 8-S1, “controller 71 moves the light irradiator 20, the detector 30, the imaging part 12, and the autofocus mechanism 60 to over and under the selected one well (referred to hereinafter as a designated well Ws) (Step S1)” then focused “on the cells 95 in the wells W to be imaged”) and 
controlling the motor (¶54,74 and Fig. 6-51, “controller 71 controls the horizontal movement mechanism 50 to move the light irradiator 20, the detector 30, and the imaging part 12”) in order to fix the detector in a second position which is associated with the second arrangement  (¶66 and Fig. 8, “controller 71 performs the scanning process for sequentially taking images of the cells 95 in the wells W by means of the imaging part 12 (Step S4)” then focused “on the cells 95 in the wells W to be imaged”) and which is different than the first position. (¶66, Fig. 6 and 7, “controller 71 performs the scanning process for sequentially taking images of the cells 95 in the wells W by means of the imaging part 12 (Step S4)” which scans each well W as depicted in Fig. 7)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the mechanized holder of Shibata which will position the holder plate in a moved 

Regarding claim 13, dependent on claim 9, it is the system claim of method claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the rejection of claim 13. 

Regarding claim 14, dependent on claim 9, it is the system claim of method claim 4, dependent on claim 1. Refer to the rejection of claim 4 to teach the rejection of claim 14. 

Claim 5,15 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of CHIU; Daniel T. et al. (US 20170175174 A1)
Regarding claim 5, Ryu with Ozcan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 5,
	However, Chiu teaches additionally, 
using the respective pixel for the combining if said comparing indicates a non-extremal pixel value. (¶339,” if maximum intensity pixels have intensities within 0.75 times the background standard deviation of the cutoff used to identify the current pixel set, then the two ROIs were merged and thereafter treated as a single ROI.”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the criterion of Chiu which would set conditions for merging pixel sets. The reason for such limits is to avoid intensities above cutoffs.

. 

Claim 6,16 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of Gupta; Mohit et al. (US 20150312463 A1)
Regarding claim 6, Ryu with Ozcan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 6,
	However, Gupta teaches additionally, 
determining a distribution of pixel values of the respective pixel of the first image and of at least one assigned pixel of the at least one second image, (¶42, “camera executing process 100 can estimate a dynamic range of a scene (e.g., a difference between a brightest area of the scene and a darkest area of the scene).” Of the captured “one or more images”) and 
truncating at least one slope of the distribution by discarding corresponding pixels (¶66, ”if a particular pixel in a combined image has a brightness level of 301” the brightness for the pixel in the combined image “can be clipped to 256”) when combining the first image with the at least second image. (¶66, “if two frames of image data are combined” pixels of the combined image that have a brightness value “can be clipped to a saturation level of the image sensor”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the imaging of Gupta which can clip the brightness of a pixel value. This helps in setting the maximum brightness of a combined image to that of the image sensor brightness. 

Regarding claim 16, dependent on claim 9, it is the system claim of method claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the rejection of claim 16. 

Claim 7,17 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of Karpenko; Alexandre et al. (US 20160180559 A1)
Regarding claim 7, Ryu with Ozcan teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 7,
	However, Karpenko teaches additionally, 
combining for each pixel of the result image comprises an averaging of non-extremal pixel values of assigned pixels of the first image and of the at least one second image. (¶43, “average pixel value calculation module 206 can repeat this process for each stabilized subset in the plurality of stabilized subsets to produce the plurality of combined frames “ where the “brightest pixels selected out of each combined frame's respective stabilized subset of frames” and the “darkest pixels selected out of each combined frame's respective stabilized subset of frames.”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the frame combining of Karpenko which will average the pixel values while removing the brightest and darkest pixels. This then can blend pixels so that the differences between the frames are more similar.

. 

Claim 8,18 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of NAKATSUKA; Masayuki (US 20170330019 A1)
Regarding claim 8, Ryu with Ozcan teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 8,
	However, Nakatsuka teaches additionally, 
registering the first image with the at least one second image (¶33 and Fig. 3A-3C, “a second frame image F2 is acquired, the pasted image M stored in the storage unit 12 is read out, and the second frame image F2 is pasted such that a part thereof is superimposed in the common region”) in order to obtain an assignment (¶”selected as the image for the common region”) between pixels of the first image (¶33 and Fig. 3A-3C, “first frame F1” positioned as depicted in Fig. 3A-3C) and pixels of the at least one second image, (¶33 and Fig. 3B-3C, “second frame F2” positioned as depicted in Fig. 3B-3C) (¶33, such that “image M', which is shown in FIG. 3C, is stored in the storage unit 12 as the pasted image M” based on velocity information comparison) wherein said combining pixel by pixel is carried out depending on the assignment between the pixels of the first image and the pixels of the at least one second image. (¶33 and Fig. 3A-3C, “overall pasted image M is "0", and the velocity information of the second frame image F2 is "8", and so, the pasted image M with the velocity information having a smaller value is selected as the image for the common region”)


Regarding claim 18, dependent on claim 9, it is the system claim of method claim 8, dependent on claim 1. Refer to the rejection of claim 8 to teach the rejection of claim 18. 

(2) Response to Argument
Re: Rejection of claims 1-4, 7-9, and 11-14 under 35 U.S.C. 103
Re: a. The modification frustrates the purpose of Ryu
	Appellant begins argument on page 9 of the filed appeal brief argues that regarding claim 1, the modification of Ryu with Ozcan would be not obvious as the modification would render the prior art unsatisfactory for its intended purpose and explains the appellants arguments below. 
	Appellant indicates on page 10 of the filed appeal brief that Ryu discloses a light source that illuminates an object to be imaged with an optical axis that is orthogonal to the optical axis of the detection system which reduces the time required to acquire an image. The appellant explains that the prior art directs to a light-sheet illumination technique disclosed on ¶8-11,40 and 75 of Ryu and considers that the prior art Ryu is specific to a light-sheet illumination technique where the optical axis of the light source is orthogonal to the optical axis of the detection system. 
Appellant then indicates on page 12 of the filed appeal brief that Ozcan is a system which illuminates a sample object from above at various angles as illustrated on Fig. 1A and 1B of Ozcan and 
This then brings the appellant to the point of their argument on page 13 of the filed appeal brief that the modification of Ryu with Ozcan would frustrate Ryu which creates a light-sheet illumination with planar excitation light orthogonal to the optical axis of the detection system of Ryu. This culminates to the point that the appellant considers Ryu to pertain only to a light-sheet illumination technique and that Ozcan only pertains to light from various angles above the object which in combination would change the principle of operation of Ryu. However, it must be pointed out that even though Ryu directs to a light-sheet illumination and Ozcan directs to lighting from various angles, the disclosure of lighting from multiple angles does not teach away from the principle of Ryu’s light source being important in teaching illumination of a sample object with respect to the detector. To elaborate on this, what was important from Ryu was not the fact that the lighting itself is orthogonal or that the lighting is itself a light-sheet, but that the prior art discloses the arrangement of illumination, specimen, and detector similarly to what is claimed. In this case of Ryu, the light source illuminates a position of a specimen in the detection direction and detections of the specimen will occur while illuminated by the light source, ¶81-83 and 93. What was important of Ozcan was indeed the illumination of an object or sample at different illumination angles, ¶84. However, this aspect of Ozcan is not separate from the teaching being claimed since the prior art Ozcan does not only change angles by way of angling the illumination system as the appellant asserts, but that the angle can be changed for the light when the “moveable stage 24” is coupled to the light to provide “x, y movement” to the light for illuminating the “object or sample 12”, ¶84. This means that even if the lighting of Ozcan is capable of changing the angles of illumination, the prior art Ozcan also is capable of adjusting the lighting positioning in a way that is also compatible with the prior art Ryu which also positions illumination with respect to the specimen and detector. 
Re: b. The modification changes the principle of operation of the device if Ryu 
Appellant then argues on page 16 of the filed appeal brief regarding claim 1 that the modification changes the principle of operation of the device of Ryu. However, it should be pointed out that the differences between Ryu and Ozcan would not change the principle of operation as the appellant asserts. This is based on the principle that Ryu was primarily relied upon to teach that the light source arrangement with respect to the detector and sample object is in a particular arrangement similar to what is being claimed. Ozcan on the other hand was relied upon to teach that the light can illuminate the object at different illumination directions, similar to what is claimed where the first illumination direction is different from the second illumination direction. In this way, the combination of Ryu with Ozcan clearly can teach that capturing an image of a sample under a first illumination arrangement and then capturing an image of a sample under a second illumination arrangement different from the first. For these reasons, the limitations of claim 1 are still taught by the prior arts Ryu in view of Ozcan as described in the final rejection from 19 May 2021. In response to appellant’s argument that modification of Ryu based on Ozcan would change the principle of operation of Ryu, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For these reasons, the examiner maintains that Ryu with Ozcan teaches the limitations of claim 1.
Appellant argues on page 17 of the filed appeal brief that the rejection of claim 9 is identical to claim 1 and that the rejection of claim 9 should be reversed for the same reasons as claim 1. For this reason, claim 9 is still taught by the prior arts Ryu in view of Ozcan for the same reasons as argued for claim 1.
Re: B. Rejection of Claims 5 and 15 under 35 U.S.C. 103.
	Appellant argues on page 20 of the filed appeal brief that the rejection of claims 5 and 15 that Ryu in view of Ozcan in view of Chiu does not teach the claimed respective pixel for combining is used if the comparing indicates a non-extremal pixel value is claimed. However, it should be pointed out that the claimed limitation of the invention merely directs to using the respective pixel based on a comparison indicating a non-extremal pixel value. In other words, a respective pixel is used if the pixel value is not extremal, i.e. does not exceed a threshold. In this way, Chiu still teaches the limitation being claimed since the use of a pixel in a merge is based on if the intensity of the pixel is within the intensity range of the background, ¶339. This indicates to the examiner that the pixel intensity of the pixel of Chiu is non-extremal and used for combination, similar to what is claimed. For this reason, the examiner maintains that Chiu teaches the limitations of claim 5 and 15.
Re: C. Rejection of claims 6 and 16 under 35 U.S.C. 103
Appellant argues on page 23 of the filed appeal brief that the rejection of claims 6 and 16 that Gupta is directed to determining whether or not a high dynamic range is to be captured and does not teach the claimed determination of distribution of pixel values as claimed. However, it should be pointed out that the claimed invention directs to this determination of distribution of pixel value is related to the first image and at least one assigned pixel of the at least one second image for the pixels of the first image. To the examiner this indicates that the distribution determination being conducted is between the pixels of the first image, which will include the pixel values for both respective pixels of the first image and assigned pixel of a second image. Moreover, this estimation occurs across one or more images. In this way, Gupta does teach the claimed determined distribution since the range estimation occurring is between a brightest area and a darkest area of a scene, which are used to determine a dynamic range for a scene, ¶42, which is similar to the claimed determined distribution between pixels of the first image and assigned pixel of a second image. 
Appellant argues on page 23 of the filed appeal brief that Gupta does not disclose the claimed truncating at least one slope of the distribution by discarding corresponding pixels since they do not consider clipping pixels to mean discarding corresponding pixels. However, it should be pointed out that discarding corresponding pixels can also include clipping since the clipping are altering the value of the pixel itself rendering the pixel itself replaced with a new pixel. For example, Gupta teaches that clipping in this sense has removed the pixel of brightness level 301 and replaced it with a pixel of the maximum brightness capable for the pixel, at brightness level 256, effectively discarding the pixel exceeding maximum brightness level. This replacing of the pixel with the maximum brightness level occurring while combining the values is similar to what is being claimed when the truncating occurs when combining the first and second images as claimed. For these reasons, the examiner maintains that Gupta teaches the limitations of claim 6 and 16.
Re: D. Rejection of claims 7 and 17 under 35 U.S.C. 103
Appellant argues on page 26 of the filed appeal brief that Karpenko does not disclose the averaging of non-extremal pixel values. However, it should be pointed out that even if the averaging of Karpenko does average all pixels, this does not exclude the fact that the average includes the non-extremal values. This means that although the average of Karpenko does include the extremal values, the claimed average does not exclude or indicate that the extremal values cannot be part of the averaging occurring. Moreover, Karpenko was important in teaching that averaging of each pixel value can occur for pixel values across multiple frames at corresponding pixels. For this reason, the examiner maintains that Karpenko teaches the limitations of claim 7 and 17. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                       /REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.